DETAILED ACTION
This communication is in response to the Amendment and Arguments filed on 12/13/2021. Claims 9-12 have been cancelled by examiner’s amendment. Claims 1-8, 13-20 are pending and have been examined, with claims 1 and 13 being independent. Claims 1, 13-14, 17-18, and 20 have been amended by Applicant.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
The Applicant’s amendments and arguments were considered and were persuasive against the evidence for Claims 1 and 13 being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zongyan et. al. (Foreign Patent Document CN-107146601-A), hereinafter Zongyan.
Regarding Claims 1 and 13, the newly added limitation of “to render a training output of the first neural network model approaching” clarifies whether the posterior mean is the direct training output of the model and, therefore, further limits the claim.
Regarding Claims 1-8 and 13-20, Examiner disagrees with Applicant’s arguments about how Zongyan fails to disclose "determining an I-vector latent variable according to the output result [of the first neural network model for the voice feature vector of the target detecting voice] " and Examiner maintains the same evidence by Zongyan for this limitation. However, Examiner agrees with Applicant’s arguments about how Zongyan fails to disclose "adjusting a weight of the first neural network model to render a training output of the first neural network model approaching the posterior mean as a second target output of the first neural network model." Furthermore, Examiner also agrees with Applicant’s arguments about how Zongyan fails to disclose "estimating a posterior mean of the I-vector latent variable." 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview and email with Wei Chih Hsu on 03/08/2022 and 03/10/2022.
The application has been amended as follows:
Please CANCEL Claim 9:
Please CANCEL Claim 10:
Please CANCEL Claim 11:
Please CANCEL Claim 12:
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1 and 13, Zongyan discloses: 

extracting a voice feature vector of training voice (Zongyan, Figure 2, Page 7, training step A-2: extracting MFCC feature from training speaker voice signal)
determining an Identity-vector (I-vector) corresponding to the training voice according to the voice feature vector of the training voice (Zongyan, Page 7, training step A-4: extracting i-vector [according to MFCC feature] of training speaker voice signal)
adjusting a weight of a neural network model (Zongyan, Page 7, training step A-6-2: use of error back propagation (BP) algorithm and MMSE function as an optimization function [to adjust weight within neural network; adjusting step can be viewed as iterative continuous training]) by using the I-vector as a first target output of the neural network model, to obtain a first neural network model (Zongyan, Figure 3, Page 7, training step: A-6: obtain a trained DNN model of enhanced i-vector as the rear end [output] of the module);
obtaining a voice feature vector of target detecting voice (Zongyan, Figure 1, Page 7, identification step B-1: extracting voice recognition MFCC feature of identification voice [as target detecting voice]) and determining an output result of the first neural network model for the voice feature vector of the target detecting voice (Zongyan, Figure 1, Page 7-8, identification step B-2: output [result] of DNN model is the enhanced i-vector based on input of i-vector of the identification voice from i-vector feature extractor);
determining an I-vector latent variable according to the output result (Zongyan, Page 7, step A-6-2: error back propagation (BP) algorithm is used, with the MMSE [minimum mean-
Zongyan does not disclose:
estimating a posterior mean of the I-vector latent variable, and
adjusting a weight of the first neural network model to render a training output of the first neural network model approaching the posterior mean as a second target output of the first neural network model, to obtain a voice identity feature extractor

Regarding Claim 13, Zongyan discloses all of Claim 1 limitations above. Furthermore, Zongyan discloses:
A voice identity feature extractor training apparatus (Zongyan, Page 10, Figure 1: a trained i-vector [as voice identity] feature extractor)
circuits mapped to a speaker identification system (Zongyan, Figure 1), MFCC feature extraction flow chart (Zongyan, Figure 2), and a neural network chart (Zongyan, Figure 3), which are inherently tied to a computer based on the training that occurs in the car-noise and babble-noise simulations (Zongyan, Figure 4a and 4b, Page 10). 
Zongyan does not disclose:
estimating a posterior mean of the I-vector latent variable , and
adjusting a weight of the first neural network model to render a training output of the first neural network model approaching the posterior mean as a second target output of the first neural network model, to obtain a voice identity feature extractor


Hence, none of the prior art of record teaches or makes obvious the combination of limitations as presently recited in claims 1-8 and 13-20. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Liang et. al (US PGPub No. US 2019/0266998 A1) teaches using the Filter Bank feature [as I-vector latent variable] as an input feature of the trained LSTM model, …acquiring a posterior probability matrix output [as posterior mean] by the LSTM model (Liang, Figure 3, Step 308). Liang also teaches determining a variance and a mean value [as posterior mean] corresponding to the GMM-HMM model by continuous iterative training (Liang, Figure 7, Step 301A). Liang also teaches, based on likelihood probability matrix, determining a weight matrix and a bias matrix [as weight adjustment] corresponding to the LSTM model and generating the trained LSTM model [as obtained extractor] (Liang, Figure 7, Step 301C).
Chang et. al. (US Patent No. US 7617101 B2) teaches an error back-propagation algorithm used to train the MLP. The weights and biases of the MLP can be adjusted by reducing the mean square error between the real verification score output and the desired verification score. (Chang, Paragraph 15).
Wang et. al. (US PGPub No. US 2020/0211567 A1) teaches a mean extraction unit 104a calculates mean feature vectors from n sets of the OOD features and store the result in OOD 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUP CHANDORA whose telephone number is (571)272-4202.  The examiner can normally be reached on Full-time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Paras Shah can be reached on (571) 270-1650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANUP CHANDORA/Examiner, Art Unit 2658                                                                                                                                                                                                        


03/11/2022